Citation Nr: 0307013	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-16 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945 and from February 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to re-open his claims of 
entitlement to service connection for an upper back 
disability and entitlement to service connection for a low 
back disability.

In March 1997 the Board found that new and material evidence 
sufficient to re-open the appellant's claims had been 
submitted and remanded the claims for consideration by the RO 
of the appellant's service connection claims.  This case was 
before the Board again in March 1998 when it was remanded 
because the RO had failed to comply with the instructions in 
the prior remand.

In April 2002 the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  Because no additional evidence, other 
than that submitted by the appellant, was obtained by the 
Board, notice of the development was not required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).


REMAND

This case is not yet ready for appellate review.  The RO has 
failed to comply with the instructions contained in the March 
1998 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Further, while the case was pending at the Board, the 
appellant submitted additional medical evidence including an 
April 2001 statement by J. R., M.D. (Dr. R.), who examined 
the appellant for complaints of low back pain and bilateral 
legs symptoms.  The appellant reported a history of a back 
injury in a plane wreck in 1943.  He had had difficulty 
walking and moving for some time since that time.  A magnetic 
resonance imaging (MRI) scan of the lumbar spine showed 
multilevel disc degeneration with scoliosis concave to the 
right.  There were what appeared to be old fractures of the 
L4-5 level that were fused with auto-fusion of the disc 
space.  Dr. R. opined, "This is likely related to his 
significant back trauma during his plane accident [in 
approximately 1943]."

While the Board regrets greatly any additional delay in the 
adjudication of the appellant's claims, in view of the newly 
received evidence and the failure of the RO to afford the 
appellant his procedural rights, this case must is REMANDED 
for the following:

1.  The appellant should be afforded a VA 
spine examination to determine whether 
his current disabilities of the cervical 
and lumbar spine are related to a plane 
crash in 1943 in service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

The examiner is requested to note 
specifically that the claims folder has 
been reviewed, including the report of a 
July 1945 examination for the Air 
Reserves Program; letters from the 
appellant to his parents written during 
his military service; medical records 
including x-ray examination reports from 
Homestead Air Force Base contained in 
brown envelopes in the claims folder; the 
June 1992 statements from the appellant's 
son and daughter; a March 1998 statement 
by Jerry Cole, D.O. (stating in part, "I 
am not sure how this relates to his 1943 
. . . injury, and I think it would depend 
upon how much documentation was made at 
the time in relation to the injury.  [The 
appellant] stated that the elbow injury 
was so bad, he paid very little attention 
to his back at the time."); and an April 
2001 statement by John Robinson, M.D. 
(stating in part, "[Old fractures of the 
L4-5 level that were fused with auto-
fusion of the disc space are] likely 
related to his significant back trauma 
during his plane accident in 
approximately 1943.").  The appellant's 
service medical records have not been 
located.

The examiner is requested to opine 
whether it is "at least as likely as 
not" that the appellant has a current 
disability of the cervical and/or lumbar 
spine that are/is related to the 1943 
plane crash in service.  The examiner 
should provide a complete rationale for 
any opinions expressed and should address 
the statements by Drs. Robinson and Cole.

2.  The RO should adjudicate the claims 
on their merits, specifically prefacing 
each of the issues as "Entitlement to 
service connection for . . . ."

If the results are not favorable to the 
appellant, the RO should provide him with 
a Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




